Citation Nr: 1818353	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  17-39 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for skin cancer of the left cheek as due to radiation exposure.

2.  Entitlement to a compensable initial rating for residuals of skin cancer excision of the right mid-lateral back/right back and left upper back.

3.  Entitlement to a compensable initial rating for skin cancer excision of the left frontal scalp/left temple at the hairline.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1945 to October 1946. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of December 2014 and January 2018 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction of the appeal rests with the RO in St. Petersburg, Florida as the Veteran resides within such.

The December 2014 rating decision denied service connection for skin cancer excision of the left cheek, and granted service connection, and noncompensable initial evaluations, each, for residuals of skin cancer excision of the right mid lateral back/right back and of the left upper back, and for skin cancer excision of the left frontal scalp/left temple at the hairline.  The January 2018 decision denied service connection for left and right eye cataracts and astigmatism, and for a nasal condition as due to radiation exposure.  

The United States Court of Appeals for Veterans Claims has held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to a TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability. Id. at 454.  In this case, December 2014 and March 2017 scars/disfigurement disability benefits questionnaires found the Veteran's service-connected residuals of skin cancer excision of the right mid-lateral back/right back and left upper back, and his skin cancer excision of the left frontal scalp/left temple at the hairline, did not impact his ability to work.  As such, the record does not indicate that the Veteran is unemployable due to his service-connected disabilities at issue in this appeal, nor has the Veteran asserted such.  Therefore, the issue of entitlement to a TDIU is not raised in this case.

In February 2018, the Veteran and his spouse presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder. 

Additional evidence was received by VA subsequent to the most recent, July 2017 statement of the case issued for the appeal herein.  Specifically, such includes additional private medical records, additional VA treatment records and a January 2018 foot conditions disability benefits questionnaire.  The Veteran did not waive Agency of Original Jurisdiction (AOJ) review of this additional evidence.  See 38 C.F.R. §§ 20.1304 (c) (2017).  However, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  See VBA Fast Letter 14-02.  Here, although the Veteran's substantive appeal for the relevant issues was filed after February 2, 2013, the Board interprets such exception as applying only to evidence submitted by the Veteran.  As described above, the record does not reflect that the entirety of the additional evidence was submitted by the Veteran.  Nevertheless, as the additional evidence is either duplicative, or not relevant to the claims herein, a remand for AOJ consideration of this evidence is not warranted.

A January 2018 rating decision denied, in part, entitlement to service connection for left eye cataract and astigmatism, entitlement to service connection for right eye cataract and astigmatism, and entitlement to service connection for nasal condition from radiation exposure.  In February 2018, the Veteran submitted a timely notice of disagreement (NOD) with respect to these denials.  The record does not reflect a statement of the case (SOC) has been issued with respect to these claims.  Generally, in circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to the AOJ to direct that an SOC be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, the Veterans Appeals Control and Locator System (VACOLS) indicates that the RO is already taking action on these issues as they remain in advance certification status.  Thus, the Board does not have jurisdiction over these matters, and a remand is not warranted at this time.

In a March 2017 application for benefits, the Veteran raised the issues of entitlement to service connection for skin cancer of the upper extremities and for skin cancer of the lower extremities.  In a February 2018 application for benefits, he raised the issue of entitlement to service connection for skin cancer of the whole body.  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1.  The most probative evidence of record establishes that it is at least as likely as not that the Veteran's residuals of squamous cell carcinoma of the left cheek is etiologically related to service.

2.  Throughout the rating period on appeal, the probative evidence of record establishes the Veteran's residuals of skin cancer excision, right mid lateral back/right back and left upper back, manifested in scars which were superficial, non-linear, and less than 144 square inches, and did not result in disabling effects.

3.  Throughout the rating period on appeal, the probative evidence of record establishes the Veteran's skin cancer excision, left frontal scalp/left temple at hair line, did not demonstrate one characteristic of disfigurement of the head, face, or neck, and did not result in disabling effects.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for residuals of squamous cell carcinoma of the left cheek have been met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for a compensable rating for residuals of skin cancer excision, right mid lateral back/right back and left upper back, are not met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 4.1, 4.118 Diagnostic Code 7802 (2017).

3.  The criteria for a compensable rating for skin cancer excision, left frontal scalp/left temple at hair line, are not met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 4.1, 4.118 Diagnostic Code 7800 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, including pursuant to 38 C.F.R. § 3.103 (c)(2) (2017) and Bryant v. Shinseki, 23 Vet App 488 (2010).  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

A.  Service Connection for Skin Cancer of the Left Cheek

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. § 3.303 (2017).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Turning to the first element of service connection, the existence of a present disability, the Board finds that the evidence of record confirms the Veteran had a diagnosis of squamous cell carcinoma of the left cheek during the pendency of the claim, received by VA in February 2013.  Specifically, a March 2013 VA treatment report noted a diagnosis of squamous cell carcinoma, superficially invasive, of the left upper cheek.  This diagnosis was reflected in June 2013 and July 2013 private medical letters to the Veteran which urged to him seek treatment.  In this regard, a July 2013 VA treatment record noted the Veteran was using medication for his left cheek, as he had for the past 30 days, and that no squamous cell carcinoma was visible, and his left cheek was smooth, with much less scaling than the right side.  

The Board recognizes that a December 2014 scars/disfigurement disability benefits questionnaire found the Veteran had no scar, disfigurement, or discoloration of the left cheek, status post excision of squamous cell of the left upper cheek.  Furthermore, the December 2014 scars/disfigurement disability benefits questionnaire stated the Veteran reported he had a small lesion removed for his left cheek but specifically denied any residuals scar and none was found upon examination.  Nonetheless, the requirement for a current disability is satisfied if the disability is present at any point proximate to the claim, during the claim, or to the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Thus, irrespective of the December 2014 examiner's findings, the record clearly demonstrates that during the pendency of the claim, the Veteran had a diagnosis of squamous cell carcinoma of the left upper cheek, and any residuals, or lack thereof, would be a factor in determining the evaluation assigned in the event that service connection was granted, rather than as a basis to deny the service connection claim itself.  In light of the above, the Board finds that a current disability of skin cancer of the left cheek was demonstrated during the appeal period.  

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  In this regard, a November 2014 letter from the Defense Threat Reduction Agency confirmed the Veteran was a participant of Operation Crossroads conducted at Bikini Atoll in 1946, and thus had in-service radiation exposure.  

Further, Board finds that the third requirement for service connection, competent evidence of a nexus between residuals of squamous cell carcinoma of the left cheek and an in-service radiation exposure has been met.  Specifically, a December 2014 VA administration decision found that following review of the evidence in its entirety, it was at least as likely as not that the Veteran's basal cell and squamous cell carcinoma resulted from radiation exposure in service.  In this regard, skin cancer excisions of the Veteran's right mid lateral back/right back, left upper back and left frontal scalp/left temple at the hairline, were granted on this basis.  

The Board finds that the evidence of record as presented above is in equipoise, and when resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence reflects the Veteran's skin cancer of the left cheek, best characterized as residuals of squamous cell carcinoma of the left cheek, was incurred as a result of an event, injury, or disease during active service.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, entitlement to service connection for residuals of squamous cell carcinoma of the left cheek is granted.

B.  Initial Evaluations for Skin Cancer Excision of the Right Mid-Lateral Back/Right Back and Left Upper Back and for Skin Cancer Excision of the Left Frontal Scalp/Left Temple at the Hairline

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.1 (2017).

The Veteran contends that compensable initial evaluations are warranted for his residuals of skin cancer excision of the right mid-lateral back/right back and left upper back, and for skin cancer excision of the left frontal scalp/left temple at the hairline.  Service connection has been established for residuals of skin cancer excision of the right mid-lateral back/right back and left upper back, and for skin cancer excision of the left frontal scalp/left temple at the hairline, each effective from February 15, 2013.  As such, the rating period for consideration on appeal is from February 15, 2013.  

The service-connected skin cancer excision of the left frontal scalp/left temple at the hairline is currently rated as noncompensable under Diagnostic Code 7800.  Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck and directs that a 10 percent evaluation is warranted for a skin disorder with one characteristic of disfigurement of the head, face, or neck.  A 30 percent evaluation is warranted for skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent evaluation is warranted for skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent evaluation is warranted for skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.

December 2014 and March 2017 scars/disfigurement disability benefits questionnaires each found the Veteran's scar of the left frontal scalp/left temple at the hairline constituted a single combined scar measuring 6 cm by .2 cm.  The December 2014 and March 2017 examiners noted the scar was not painful and was not unstable, with frequent loss of covering of skin over the scar, and was not due to a burn.  The December 2014 and March 2017 examiners found there was no elevation, depression, adherence to underlying tissue, no missing underlying soft tissue, no abnormal pigmentation or texture, and no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  The December 2014 and March 2017 examiner found the scar did not result in limitation of function and there were no other pertinent physical findings, complications, conditions, signs and/or symptoms.  

Furthermore, the Veteran's additional medical records do not demonstrate the Veteran's scar of the left frontal scalp/left temple at the hairline satisfied the criteria for the next higher evaluation.  In this regard, an August 2013 VA treatment record noted the Veteran's scar on left temple was healing well, less erythematous, and no regrowth was seen.  Additionally, an August 2014 private medical record noted a well healing surgical site of the left frontal scalp measuring 1 cm by .8 cm at the superior end of a linear scar.  Thus, as demonstrated, the scar of the left frontal scalp/left temple at the hairline did not demonstrate one characteristic of disfigurement of the head, face, or neck, as necessary to warrant a compensable rating.  38 C.F.R. § 4.118, Diagnostic Code 7800.

The service-connected residuals of skin cancer excision of the right mid-lateral back/right back and left upper back, is currently rated as noncompensable under Diagnostic Code 7802.  Diagnostic Code 7802 provides a 10 percent rating for scars other than of the head, face, or neck that are superficial and non-linear and cover areas of 144 square inches or greater. 

The December 2014 scars/disfigurement disability benefits questionnaire found the Veteran's scars of the right mid-lateral back/right back and left upper back were superficial and non-linear and measured 3.5cm by 3.5 cm and 2.5 cm by 2.5 cm with a total approximate total area 18.5 cm.  A March 2017 scars/disfigurement disability benefits questionnaire noted a scar of the right mid-lateral back was superficial and non-linear and measured 3.5 cm by 3.5 cm with a total approximate total area 12.25 cm.  The December 2014 and March 2017 examiners noted the scars were not painful and not unstable, with frequent loss of covering of skin over the scar, and were not due to a burn.  The December 2014 and March 2017 examiners found the scars were not deep, non-linear scars.  The December 2014 and March 2017 examiners found the scars did not result in limitation of function and there were no other pertinent physical findings, complications, conditions, signs and/or symptoms.  

Furthermore, the Veteran's additional medical records do not demonstrate the Veteran's scars of the right mid-lateral back/right back and left upper back satisfied the criteria for the next higher evaluation.  In this regard, an August 2013 VA treatment record noted the Veteran's scars on his back were still bright pink, but healing well. Thus, as demonstrated, the scars of the right mid-lateral back/right back and left upper back were superficial and non-linear but covered areas of less than 144 square inches, as necessary to warrant a compensable rating.  38 C.F.R. § 4.118, Diagnostic Code 7802.

Furthermore other Diagnostic Codes do not provide for compensable evaluations for these claims.  Diagnostic Code 7801 provides for higher ratings for scars other than of the face, head, or neck if they are deep and non-linear; however, such does not apply to the Veteran's scars of the right mid-lateral back/right back and left upper back as his scars were found not to be deep, and such is inapplicable to his scar of the left frontal scalp/left temple at the hairline.  Diagnostic Code 7804 addresses painful or unstable scars; however, the Veterans scars at issue were not characterized as painful or unstable.  Diagnostic Code 7805 provides that any disabling effects not considered in a rating provided under Diagnostic Code 7800 through 7804 are to be considered under an appropriate diagnostic code for any disabling effects; however, the evidence does not demonstrate the Veteran has any scar at issue with any disabling effects not considered under Diagnostic Codes 7800-7804, thus Diagnostic Code 7805 is not applicable.  Furthermore, a March 2017 skin conditions disability benefits questionnaire found the Veteran's residuals of skin cancer excision of the right mid-lateral back/right back and left upper back or for skin cancer excision of the left frontal scalp/left temple at the hairline each resolved with no current objective evidence of recurrence, thus, other Diagnostic Codes are also not applicable.  

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In his July 2017 substantive appeal, the Veteran reported in part, that his skin cancers were affecting the quality of his life, were painful, and that he had to keep having lesions cut from his body.  In February 2018 testimony, the Veteran reported the main symptom for his scars of the right mid-lateral back/right back and left upper back was itching.  Upon questioning from his representative, the Veteran stated the scars of his back did not burn but were sensitive, and that it was hard to say about the pain.  He further testified his scar of the left frontal scalp/left temple at the hairline was manifested by itching.  See Layno v. Brown, 6 Vet. App. 465 (1994).  While the Board acknowledges the Veteran's July 2017 claim that his skin cancers were painful, the Board affords more probative weight to the findings of the medical examiners who conducted the December 2014 and March 2017 disability benefits questionnaires, as they applied their medical expertise in conducting these examination of the Veteran. Further, these disability benefits questionnaires are largely consistent with the Veteran's February 2018 testimony with regard to the severity of his scars.  

Moreover, the Veteran has not been shown to have the requisite expertise or knowledge to be deemed competent to identify a specific level of disability of his scars at issue, according to the appropriate Diagnostic Code or severity.  Such competent evidence concerning the nature and extent of the Veteran's scars at issue, have been provided by VA medical professionals who have objectively examined him.  The medical findings directly address the criteria under which his scars are evaluated and the Board finds these clinical records to be competent, objective, and probative evidence of record, and are therefore accorded greater weight than the Veteran's subjective complaints of increased symptomatology for the disabilities at issue. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

For these reasons, the Board finds that the Veteran is not entitled to compensable initial ratings for his residuals of skin cancer excision of the right mid-lateral back/right back and left upper back or for skin cancer excision of the left frontal scalp/left temple at the hairline.  In making these determinations the Board considered the application of "staged" ratings, but found no additional distinctive periods where the Veteran's service-connected disabilities at issue met or nearly approximated the criteria for a compensable rating.  In reaching these decisions the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against ratings higher than or separate from those already assigned for residuals of skin cancer excision of the right mid-lateral back/right back and left upper back or for skin cancer excision of the left frontal scalp/left temple at the hairline, the doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to service connection for residuals of squamous cell carcinoma of the left cheek is granted.

Entitlement to a compensable initial rating for residuals of skin cancer excision, right mid lateral back/right back and left upper back, is denied.

Entitlement to a compensable initial rating for skin cancer excision, left frontal scalp/left temple at the hairline, is denied.





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


